Case 2:20-mj-30228-DUTY ECF No. 1 filed 07/07/20   PageID.1   Page 1 of 4




                                               Case: 2:20−mj−30228
                                               Assigned To : Unassigned
                                               Assign. Date : 7/7/2020
                                               USA V. SEALED MATTER (CMP)(CMC)




July 7, 2020
Case 2:20-mj-30228-DUTY ECF No. 1 filed 07/07/20      PageID.2   Page 2 of 4




                                AFFIDAVIT

I, John Franklin, Special Agent, being sworn, depose and state the following:

1. I make this affidavit from personal knowledge based on my participation in

   this investigation, including witness interviews by myself and/or other law

   enforcement agents, communications with others who have personal

   knowledge of the events and circumstances described herein, and information

   gained through my training and experience. The information outlined below

   is provided for the limited purpose of establishing probable cause and does

   not contain all details or all facts of which I am aware relating to this

   investigation.

2. I have been employed as a Special Agent with the Bureau of Alcohol,

   Tobacco, Firearms and Explosives since 2003. I have been involved in

   numerous investigations of firearms laws.

3. I am currently investigating Tre Lee TIGNER, DOB: XX/XX/1994 for a

   violation of federal firearms laws.

4. On June 13, 2020, Detroit Police Department (DPD) Officers conducted a

   traffic stop in front of 14864 Cloverdale St., Detroit, MI, after the 2006

   Cadillac, MI plate DZZ 7484, driven by Tre Lee TIGNER failed to signal

   before turning left onto Cloverdale from Eaton St. During the course of the

   traffic stop TIGNER advised the officers that he had a gun in the car and is
Case 2:20-mj-30228-DUTY ECF No. 1 filed 07/07/20      PageID.3   Page 3 of 4



  currently on parole. The officers placed TIGNER in handcuffs and placed him

  in the rear of the scout car. DPD Officer Toledo then recovered a loaded

  Glock, model 27, .40 caliber, semi-automatic pistol, serial number TAG322,

  from under the front driver’s side seat. TIGNER was arrested for felony

  firearm possession and carrying a concealed weapon in a motor vehicle, and

  was transported to the 11th Precinct for holding.

5. On June 23, 2020, I reviewed a Law Enforcement Information Network

  (LEIN) query regarding TIGNER’s criminal history. The query revealed that

  on or about September 27, 2016, TIGNER was convicted of two (2) counts of

  Felony Financial Transaction Device – Possession of Fraudulent One, and that

  on or about December 15, 2016, TIGNER was convicted of RICO –

  Racketeering – Narcotics, Felony, and is currently on federal supervised

  release.

6. On June 23, 2020, ATF Special Agent Josh McLean, an interstate nexus

  expert, stated that the previously-mentioned firearm, fully identified as a

  Glock, model 27, .40 caliber, semi-automatic pistol, serial number TAG322,

  was manufactured outside the State of Michigan, thus, had traveled in

  interstate commerce.
Case 2:20-mj-30228-DUTY ECF No. 1 filed 07/07/20   PageID.4   Page 4 of 4




    July 7, 2020
